DETAILED ACTION
This Action is in response to Applicant’s After Final Amendment filed on 12/13/2021. Claims 1-3, 7-13, 17-20 are pending in the present application.
Allowable Subject Matter
Claims 1-3, 7-13, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In the previous Office action dependent claims 5-9, and 15-19 were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In response applicants have amended claims 1 and 11 to include the subject matters of claims 4-6 and 14-16, respectively.
	None of the cited references, either alone or in combination disclose the subject matter described in independent claims 1 and 11. After a further search and thorough examination, claims 1-3, 7-13, and 17-20 are found to be allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648